Citation Nr: 0205430	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
the purpose of pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. H.


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from April 1973 to 
November 1974.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and was remanded in May 1997 for 
additional development.  The claim was again remanded in 
October 1999 in order to have the appellant undergo a VA 
psychiatric examination, and was remanded a third time in May 
2001 to have the appellant undergo a VA spine examination 
(for which he failed to report).  


FINDINGS OF FACT

1.  The appellant was born in March 1955 and has a tenth 
grade education.  He has job experience as a laborer, and 
last worked in 1988.  

2.  The appellant's disabilities include status post right 
femur fracture, rated 10 percent disabling; status post rib 
cage trauma with respiratory dysfunction, rated 
noncompensably disabling; a history of tension headaches, 
rated noncompensably disabling; and degenerative joint 
disease in the lumbar spine, which is 20 percent disabling.  

3.  The appellant also has residuals of a gunshot wound to 
the head.  

4.  The combined rating for the appellant's ratable 
disabilities is 30 percent.  

5.  The appellant's ratable disabilities are of sufficient 
severity so as to preclude him from engaging in substantially 
gainful employment when considered in conjunction with his 
age, education, and general occupational background.  


CONCLUSION OF LAW

The appellant is unemployable by reason of his ratable 
disabilities, and the applicable criteria for a permanent and 
total disability rating have been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has several disabilities that 
effectively preclude him from obtaining and maintaining any 
form of substantially gainful employment, and that, 
therefore, he should be granted a permanent and total 
disability rating for the purpose of entitling him to pension 
benefits.  He has submitted evidence that he is not employed, 
and that he suffers from several disabilities that he 
contends preclude gainful employment.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified of the evidence necessary to substantiate his claim 
for a permanent and total disability rating for pension 
purposes, and of the applicable laws and regulations, in 
rating decisions of May 1994, October 1994, April 1995, and 
April 1999; the September 1995 Statement of the Case (SOC); 
and Supplemental Statements of the Case (SSOC) issued in July 
1996, November 1996, July 2000, and September 2001.  In 
September 2001, the RO sent the appellant notification about 
the VCAA, which informed him of what evidence was necessary 
in order for VA to grant his claim.  The Board concludes that 
the discussions in the rating decisions, the SOC, the SSOCs, 
and the September 2001 VCAA letter adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured VA and private medical 
treatment records since service, which include reports of a 
July 1997 VA medical examination and a May 2000 VA 
psychiatric examination, both performed in connection with 
the appellant's application for pension benefits.  He has not 
identified any additional records that may still be 
outstanding, and, at a February 1997 Travel Board hearing, he 
and his sister provided testimony describing his medical 
problems and how they prevented him from working.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The appellant appealed a May 1994 rating decision that denied 
a permanent and total disability evaluation for pension 
purposes.  The most recent rating decision, dated in April 
1999, lists the following disabilities and respective 
ratings: status post right femur fracture, rated 10 percent 
disabling; status post rib cage trauma with respiratory 
dysfunction, rated noncompensably disabling; and a history of 
tension headaches, rated noncompensably disabling.  Evidence 
of records also shows that he has spinal disability that is 
manifested by degenerative arthritis in the lumbar spine with 
associated limitation of motion.  

An August 1977 private hospitalization report reveals that 
the appellant was treated for a gunshot wound of the head 
(the bullet passed through both frontal lobes).  An April 
1994 VA administrative decision determined that the 
appellant's gunshot wound of the head had been due to willful 
misconduct because the evidence showed that he shot himself 
in the right temple when in an intoxicated and depressed 
state.  

A December 1993 VA medical record indicates that the 
appellant was seen in an emergency room with a complaint of 
headaches which had persisted for five years, and which were 
productive of constant bilateral retro orbital pain without 
clear photophobia.  The diagnosis was retro-orbital 
headaches.  

Private medical records show that the appellant was admitted 
to the Emergency Room at Riverdale Regional Medical Center in 
November 1994 with generalized right thigh pain following a 
motor vehicle accident.  Examination revealed deformity and 
pain in the mid thigh, and a K-wire was inserted through the 
proximal anterior right tibia.  The appellant was placed in 
traction in the intensive care unit, and three days later he 
underwent an intramedullary Grosse-Kempf rod fixation of the 
right femur fracture with interlocked screw fixation 
technique.  The discharge diagnoses were segmental fracture 
of the right femur, right temporal lobe contusion, alcohol 
abuse with history of delirium tremens, polysubstance abuse 
by history, and a history of major depression.  

VA medical records dated in 1994 and 1995 show that the 
appellant was hospitalized in March 1995 for treatment in an 
Inpatient Drug and Ethanol Program.  Psychological evaluation 
was performed during that treatment program, and the 
diagnoses were alcohol dependence, alcohol withdrawal, 
cannabis dependence, cocaine dependence, dementia due to 
multiple etiologies (head trauma and ETOH), head injury, and 
fractured leg.  

At the February 1997 Travel Board hearing, the appellant and 
his sister presented testimony regarding his problems with 
his back, right leg, and depression.  He indicated that he 
had work experience as a manual laborer and lasted worked in 
1988.  

At a July 1997 VA medical examination, the appellant reported 
that he experienced a great deal of pain and cramps in his 
right leg, which would occasionally give way; pain in his 
knees; and constant low back pain that would sometimes 
radiate to his hips and was so severe at times that he was 
unable to get up.  He indicated that he had a chronic cough, 
especially in the early morning, and that he could only walk 
about a block before becoming short of breath.  He also 
stated that he had experienced recurrent kidney infections 
since his last motor vehicle accident, and that he 
experienced impaired vision and problems remembering things 
since his head injury.  He gave a history of shooting himself 
in the head in "1975" when he was depressed; of incurring a 
back injury in a 1984 automobile accident that required 
surgery to remove a ruptured disc; and of sustaining several 
injuries in another, major, automobile accident two years 
ago, including a fractured right femur, fractured ribs, a 
contusion of the lungs that caused respiratory problems and 
pleural effusion, and a fractured skull that left him 
comatose for one week and hospitalized for four weeks.  He 
indicated that he had had a metal rod removed from his right 
leg four months before, and that he had continued to 
experience problems with his nerves.

The July 1997 examination revealed that the appellant was 5' 
10" tall, weighed 188 pounds, that his build and nutrition 
were adequate, and that he demonstrated normal posture and 
gait.  Evaluation of the respiratory system indicated 
resonant lung fields and purring expiratory rales over both 
lung fields (more in the lower fields).  Cardiovascular 
findings included an un-enlarged heart, regular rhythm, no 
murmurs, a pulse of 72, and blood pressure of 132/80.  The 
abdomen was soft with no tenderness or masses, and rectal 
findings were negative. There were no apparent genitourinary 
abnormalities.  Scars were noted in the following areas: a 
two centimeter bullet entry wound lateral and superior to the 
outer canthus of the right eye, with an exit wound about the 
midpoint line and three centimeters above a line from the 
lateral canthus to the external auditory meatus on the left; 
a four centimeter surgical scar of the lateral aspect of the 
right knee and a twelve centimeter scar over the lateral 
aspect of the right hip from the iliac crest to below the 
femoral tuberosity; and a three centimeter surgical scar in 
the midline of the lower back over the L4-5 spinous 
processes.  Functional defects included limitation of motion 
in the lumbar spine, with forward flexion to 50 degrees, 
backward extension to 15 degrees, and lateral flexion and 
lateral rotation to 45 degrees bilaterally; and limitation of 
motion in the right knee with extension to 10 degrees and 
flexion to 100 degrees.  The right hip had normal range of 
motion in all modalities.  An X-ray of the lumbosacral spine 
showed mild degenerative changes, more prominent at the L5-S1 
disc interspace, with vacuum phenomenon noted.  Neurological 
evaluation revealed normal gait and coordination, equal and 
physiological deep tendon reflexes bilaterally, and no 
apparent sensory impairment.  The examiner reported that the 
appellant appeared somewhat concrete in his thinking, was not 
considered a good historian, probably had some impairment of 
memory, and appeared to have a flat affect.  It was felt that 
the appellant was probably "incapable."  

The diagnoses from the July 1997 VA examination were 
posttraumatic organic brain damage that seemed to 
considerably impair the ability to function, residual effects 
of a fracture of right femur that resulted in moderate 
impairment, residual effects of trauma and lumbar disk 
surgery that resulted in moderate functional impairment, 
residual effects of trauma to the rib cage and lungs that 
resulted in respiratory dysfunction, and a history of chronic 
alcohol and polysubstance dependence.  The examiner opined 
that the frontal lobe damage from the gunshot wound impaired 
the appellant's functioning considerably, and that his 
orthopedic problems prevented him from returning to manual 
labor because of the bending and lifting required.  

The appellant underwent a VA psychiatric examination in May 
2000.  It was noted at the time that he was not receiving any 
psychiatric or psychological care.  He reported that he 
worried a lot because, he stated, "that is the way life is in 
general," and he was not able to do much of anything.  It 
was noted that medical records also reported a history of 
blackouts and complaints of memory loss.  The appellant 
reported a drug overdose in the 1970's and stated that he 
also cut his wrists in the 1970's.  The examiner stated that 
the appellant appeared older than his stated age of forty-
five and had a extremely long, untrimmed beard and gray 
blonde hair.  The appellant was alert and oriented times 
four.  He was able to register three words and recall all 
three after about three minutes.  He had difficulties with 
calculations and concentration: when asked the sum of two 
quarters, three pennies, and one dime, he stated fifty-eight 
cents; and when asked to subtract seven from one hundred, he 
stated ninety-four.  He knew who was President but he did not 
know the vice president, and he stated that the President 
before Clinton was Reagan.  He did not know the governor of 
Alabama.  When was asked what the proverb "every rose has a 
thorn" meant, he stated "every rose has a thorn."  Speech 
was spontaneous to cues.  Thought content was negative for 
suicidal or homicidal ideations, and there were no auditory 
or visual hallucinations.  Thought process was basically 
coherent, although thought speed was slightly decreased.  He 
demonstrated some confusion over his longitudinal history.  
Insight and judgment were considered inadequate due to 
continued drug and alcohol use.  The Axis I diagnosis was 
alcohol dependence, cocaine dependence, marijuana abuse, 
history of dementia due to multiple etiologies, head trauma, 
and ethanol use.  Global Assessment of Functioning (GAF) was 
determined to be 50.  The examiner opined that the appellant 
had a history of drug and alcohol problems that continued to 
exist at the present time.  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.  None of these disabilities is contended or shown.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements at 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, the 
veteran has not met the percentage requirements of section 
4.16(a).  He has no disability ratable at 60 percent, and his 
combined disability evaluation is only 30 percent.

Nonetheless, when a veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, but is unemployable by reason 
of his age, occupational background, or other related 
factors, a permanent and total disability rating on an 
extraschedular basis is warranted.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The RO has assigned rating percentages to the appellant's 
disabilities shown in the recent medical records and reports.  
These evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  In assigning the 
percentage ratings, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

After comparing the appellant's current symptoms to the 
rating criteria in the Rating Schedule, the Board finds that 
the current ratings assigned to his ratable disabilities are 
correct.  The Board also finds that his lumbar spine disorder 
is 20 percent disabling.  

The appellant's disability involving the right lower 
extremity, which resulted from a segmental fracture of the 
right femur in November 1994 and required a rod fixation with 
interlocked screw fixation technique, was evaluated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  The Board 
notes that Diagnostic Codes 5251, 5252, 5253, 5254, 5260, and 
5261 can also be considered in evaluating the disability of 
the right lower extremity.  

When impairment of a femur involves fracture of the shaft or 
anatomical neck with nonunion and loose motion (spiral or 
oblique fracture), an 80 percent rating is assigned.  For 
impairment of the femur involving fracture of the shaft or 
anatomical neck with nonunion, no loose motion, and weight-
bearing preserved by the aid of a brace, or involving 
fracture of the surgical neck with false joint, a 60 percent 
rating is assigned.  Impairment of the femur caused by 
malunion is assigned the following ratings: 30 percent when 
there is marked knee or hip disability; 20 percent when there 
is moderate knee or hip disability; and 10 percent when there 
is slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

When extension of a thigh is limited to 5 degrees, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Disability ratings based on limitation of flexion 
of a thigh are as follows:  40 percent when limitation is to 
10 degrees; 30 percent when limitation is to 20 degrees; 
20 percent when limitation is to 30 degrees; and 10 percent 
when limitation is to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

In rating impairment of a thigh, a 20 percent rating is 
assigned for limitation of abduction with motion lost beyond 
10 degrees, and a 10 percent rating is assigned for 
limitation of adduction manifested by an inability to cross 
the legs, or for limitation of rotation that prevents toe-out 
more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  

When hip disability is manifested by flail joint, an 80 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5254.  

Limitation of knee flexion is assigned a 30 percent rating 
when the limitation is to 15 degrees, a 20 percent rating 
when limitation is to 30 degrees, a 10 percent rating when 
limitation is to 45 degrees, and a noncompensable rating when 
limitation is to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of knee extension is assigned a 50 
percent rating when the limitation is to 45 degrees, a 
40 percent rating when the limitation is to 30 degrees, a 30 
percent rating when the limitation is to 20 degrees, a 20 
percent rating when limitation is to 15 degrees, a 10 percent 
rating when limitation is to 10 degrees, and a noncompensable 
rating when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

After comparing the findings for the appellant's right leg to 
the criteria in the several diagnostic code available for 
evaluating the appellant's disability of the right lower 
extremity, the Board finds that it does not approximate a 20 
percent rating under any of those diagnostic codes.  

Compensable ratings are assigned for rib injuries that result 
in removal or resection of ribs.  38 C.F.R. § 4.71a; 
Diagnostic Code 5297.  As regards the appellant's status post 
rib cage trauma with respiratory dysfunction, the Board notes 
that he did not have any rib resected or removed so as to 
warrant a compensable rating under Diagnostic Code 5297.  The 
findings of resonant lung fields and purring expiratory rales 
on respiratory evaluation do not approximate the criteria for 
a compensable rating under any respiratory disorder in the 
Rating Schedule.  

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 rating.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average  of once a month over last several 
months, a 30 percent rating is assigned.  When migraine 
headaches result in characteristic prostrating attacks 
averaging one in 2 months over the last several months, a 10 
percent rating is assigned.  For migraine headaches with less 
frequent attacks, a noncompensable rating is assigned.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Because the 
evidence does not show that the appellant experiences 
characteristic prostrating attacks from his headaches, the 
Board finds that the noncompensable rating is proper for his 
headache disorder.  

Limitation of motion in the lumbar spine is assigned a 40 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
range of motion in the lumbar spine consists of 95 degrees 
forward flexion, 35 degrees backward extension, 40 degrees 
lateral flexion, and 35 degrees rotation, the appellant is 
shown to have moderate limitation of motion in his lumbar 
spine, for which a 20 percent rating is appropriate under 
Diagnostic Code 5292.  

After a careful review of the entire record, the Board 
concludes that while he doesn't meet the percentage 
requirements of 38 C.F.R. § 4.16 to qualify for pension 
benefits, those disabilities are shown to have the combined 
effect of rendering him incapable of pursuing gainful 
employment.  The examiner at the July 1997 VA examination 
determined that the appellant has moderate impairment related 
to the right femur fracture, moderate functional impairment 
related to back trauma and lumbar disk surgery, and 
respiratory dysfunction caused by trauma to the rib cage and 
lungs.  The examiner further opined that the appellant's 
orthopedic problems prevented his returning to manual labor 
and it is patent that his head wound residuals prevent him 
form doing anything other than manual labor.  After weighing 
the evidence, the Board has determined that there is a 
approximate balance of the positive and negative evidence 
with regard to whether the appellant is unemployable, 
particularly in light of the fact that his work history is 
one of manual labor.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that the appellant is 
entitled to a permanent and total disability rating for 
pension purposes under 38 C.F.R. § 3.321(b)(2).  



ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

